Title: James Madison to Thomas W. White, 17 June 1831
From: Madison, James
To: White, Thomas W.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 17. 1831
                            
                        
                         
                        I have recd. your letter of the 13th. inst: Although I give you full credit for the motives and objects of
                            it, I must appeal against the claim founded on them, to my great age now in the 81st. year, and to the infirmities which I
                            feel to be incident to it. To this plea I might add, that whatever remnant of life or degree of health may be my lot, they
                            are under appropriations which would not permit me to attempt a task, such as that you propose for me.
                        I cannot doubt, Sir that your candour will acquiesce in this explanation, with which I beg you to accept a
                            tender of my respects & good wishes
                        
                        
                            
                                James Madison
                            
                        
                    